—Judgment, Supreme Court, New York County (Renee White, J., at pretrial hearings; Harold Rothwax, J., at jury trial and sentence), rendered May 11, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 61/2 to 13 years, unanimously affirmed.
The record of the proceedings related to voir dire and the waiver form signed by defendant demonstrate that he knowingly, voluntarily and intelligently waived his right to be present at sidebar conferences during discussions between prospective jurors and the court (People v Epps, 37 NY2d 343, cert denied 423 US 999).
Defendant’s present challenge to the court’s conduct of the trial is unpreserved (People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review it, we would conclude that, although defendant contends that alleged disparaging remarks toward, and interruptions of, defense counsel by the trial court deprived him of a fair trial, the record as a whole demonstrates that the jury was not prevented from arriving at an impartial judgment on the merits (People v Moulton, 43 NY2d 944).
*178We perceive no abuse of discretion in sentencing. Concur— Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.